                              Case 3:19-mc-80181 Document 2 Filed 07/18/19 Page 1 of 7
                                                                                               ORIGINAL
      AO 88B (Rev.02/14)Sut^poena to ProduceDocuaKnts. lofonnatioo,or Objectsor to Pennh Inspection of Premises m a CivilAction


                                           United States District Court
                                                                             for the
                                                             Nortliera District of California

               in re DMCA Subpoena to Ctoudflare, Inc.
                                                                                )
                                   Plaintiff                                    )
                                      V.                                        )       CivilAction No.


                                  Defendant                                     )
                                                                                        19 80 181
3
LJ_
                            SUBPOENA TO PRODVCE DOCUMENTS, INFORMATION, OR OBJECTS
                                 OR TO PERXnT INSPECTION OF PRE\nSES IN A CIVIL ACTION

      -j-Q-                                                               Cloudflare, Inc.
>-
DQ                                                        (Name ofperson to whomthis subpoena is directed)

              ^(6 Production: YOU ARE COMMANDED to produce at tiie time, date, and place set forth below the following
      documents, eiectronically stored information, or objects, and to pennit inspection, copying, testing, or san4)ling of the
      material:

                  See Attachment 1.

       Place: MARSHALL SUZUKI LAW GROUP. LLP                                             Date and Time:
                 230 Callfomia Street, Suite 415                                                            08/05/2019 10:00 am
                 San Francisco, CA 94111

           • Inspection ofPremises: YOU ARE COMMANDED topermit entry onto the designated premises, land, or
      other propei typossessed or controlled by you at the time, date, and location set fonh below, so that the requesting party
      mayinspect, measure, survey, photograph, test, or sample the propeity or any designated object or operation on it.

        Place:                                                                           Date and Time:




             The following provisions of Fed.R. Civ. P. 45 are attached - Rule45(c), relating to the placeof comphance;
      Rule45(d), relating to your protection as a personsubject to a subpoena; and Rule 45(e)and (g), relating to yourduty to
      respond to tliis subpoena andthe potential consequences of not doing so.
      Date: T/zeAoy?
                                       CLERK OF COURT^-^
                                                                                             OR


                                               Signature ^CleiK orVeputy Clerk                                       Attorney's signature


       Tlie name, addiess. e-mail address, and telephone number of the attorney representing (name ofparty)
      Takeshobo Inc                                                              •who issues or requests tliis subpoena, are:
      JunjiSuzuki. Esq.; MARSHALLSUZUKrUWGROUP/LLP7230Cafif67niaStre^^^ Suite415. San Francisco, CA94111;
      junji@marshallsuzuki.com: (415) 61B-0090
                                           Notice to the person who issues or requests this subpoena
      If This subpoena commands theproduction of docmnents, electiouically stored information, or tangible tlimgs or the
      inspection ofpremises before trial, a notice and a copy ofthe subpoena must be served oneach party in this case before
       it is servedon the personto whom it is directed. Fed.R. Civ.P. 45(a)(4).
Case 3:19-mc-80181 Document 2 Filed 07/18/19 Page 2 of 7
Case 3:19-mc-80181 Document 2 Filed 07/18/19 Page 3 of 7
Case 3:19-mc-80181 Document 2 Filed 07/18/19 Page 4 of 7
Case 3:19-mc-80181 Document 2 Filed 07/18/19 Page 5 of 7
Case 3:19-mc-80181 Document 2 Filed 07/18/19 Page 6 of 7
Case 3:19-mc-80181 Document 2 Filed 07/18/19 Page 7 of 7
